Citation Nr: 1821382	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  15-43 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right renal cyst.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypodense thyroid function.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

8.  Entitlement to service connection for lipomas of the bilateral lower extremities.

9.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.
10.  Entitlement to a rating in excess of 60 percent for coronary artery disease.

11.  Entitlement to a rating in excess of 10 percent for scar, shell fragment wound, left chest.

12.  Entitlement to a compensable rating for left lower chest intercostal nerve neuralgia.

13.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

14.  Entitlement to a special home adaptation grant.

15.  Entitlement to financial assistance in acquiring specially adaptive housing.

16.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As will be discussed below, the Veteran died in November 2017.


FINDING OF FACT

In January 2018 VA received information verifying that the Veteran died in November 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


